Citation Nr: 0330353	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder, characterized as depression and/or anxiety, to 
include as secondary to the service connected status post 
total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

On December 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide 
information as to the dates of any 
treatment for the claimed disorder at any 
VA medical facility, including the 
Huntsville VA Medical Center (VAMC).  The 
veteran's treatment records from any 
reported VA medical facility not already 
contained within the claims files, 
including treatment records from the 
Huntsville VAMC, should be obtained and 
associated with the file.  If the search 
for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility specifically indicating 
that these records could not be obtained.

2.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

(a) The veteran should be scheduled to 
undergo a VA examination, conducted by a 
psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
psychiatric disorder, characterized as 
depression and/or anxiety.  If no such 
disorder(s) is currently found, the 
examiner should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis(es) of the claimed 
psychiatric disorder.  Following an 
examination of the veteran and a review 
of her medical records and history, 
including all service and post service 
medical records, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder is 
proximately due to or the result of a 
service-connected disability.  
Additionally, the VA specialist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder has been 
aggravated by a service- connected 
disability.  If so, the specialist should 
specify the degree of disability (over 
and above the degree of disability 
existing prior to the aggravation) caused 
by the service-connected disability.  
Furthermore, the VA specialist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder became 
manifest during her active service, was 
incurred in or aggravated during her 
active service, became manifest to a 
compensable degree within a one year 
period of her discharge from service, or 
is otherwise related to her active 
service.  Lastly, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed psychiatric disorder is related 
to any post-service event(s) or diseases.  
If the etiology of the veteran's 
psychiatric disorder is attributed to 
multiple factors/events, the examiner 
should so indicate.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's psychiatric 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





